Citation Nr: 0508092	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board notes that following a March 
10, 2005 conference between the veteran and the undersigned 
Veterans Law Judge the veteran indicated that he no longer 
desired a Board hearing.


FINDING OF FACT

The veteran's disability in the lower extremities effectively 
includes the loss of use of his feet.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have been met.  38 U.S.C.A. §§ 1151, 3901, 
3902 (West 2002); 38 C.F.R. § 3.808 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1995 the RO granted the veteran entitlement to 
compensation benefits for his disability (incomplete 
quadriplegia with loss of use of both lower extremities and 
loss of bowel and bladder control) pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional disability resulting 
from VA medical treatment.  A disability rating of 100 
percent, effective January 1995, was assigned.  The veteran's 
disability in the lower extremities effectively includes the 
loss of use of his feet.

The Board notes initially that pertinent law and regulations 
provide that the Secretary shall repair, replace or reinstall 
adaptive equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with 
the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

A recent amendment to 38 U.S.C.A. § 1151 provides that a 
"1151 disability" shall be treated in the same manner as if 
it were service-connected disability for purposes of Chapter 
39, relating to automobiles and adaptive equipment.  See 
Veterans Benefits Improvement Act of 2004, Pub. L. No. 108-
454, 118 Stat. 3598.  Accordingly, the Board finds that the 
evidence supports the claim and that, therefore, entitlement 
to a certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment is granted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to allowance for automobile 
and other adaptive equipment is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


